Citation Nr: 1034490	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  An RO hearing was held on the Veteran's claim in August 
2007 and a copy of the hearing transcript has been added to the 
record.


FINDING OF FACT

The competent medical evidence shows that the Veteran's multiple 
sclerosis, which manifested first several decades after service, 
is not related to active service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in active service nor may it 
be presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a March 2006 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to active 
service and noted other types of evidence the Veteran could 
submit in support of his claim.  The Veteran also was informed of 
when and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The March 2006 VCAA notice letter issued to the Veteran and his 
service representative in this appeal also provided additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran also was provided with additional notice of 
the Dingess requirements later in March 2006.  As will be 
explained below in greater detail, the evidence does not support 
granting service connection for multiple sclerosis.  Thus, any 
failure to provide notice regarding the disability rating or the 
effective date is moot and cannot be considered prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to grant service 
connection was issued to the Veteran prior to the adjudication of 
his service connection claim in the currently appealed rating 
decision  issued in October 2006.  His claim was readjudicated in 
March and August 2007.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file.

The Veteran has contended that he was treated for multiple 
sclerosis by Dr. Michael Hill.  Both letters sent to this private 
physician, along with signed copies of the Veteran's medical 
records release form, were returned as undeliverable by the 
postal service.  The Veteran also did not respond to VA's request 
for assistance in obtaining these records in September 2006.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no competent evidence, other than the Veteran's 
statements, which indicates that his multiple sclerosis may be 
associated with service.  The etiology of a complex disorder with 
a multitude of symptoms is far outside the realm of lay 
expertise, however.  The Veteran is not competent to testify as 
to etiology of his multiple sclerosis.  Thus, an examination is 
not required.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred multiple sclerosis during 
active service.  He specifically contends that his multiple 
sclerosis either was misdiagnosed or not diagnosed during 
service.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including multiple sclerosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within a certain time period following 
discharge from service; for multiple sclerosis, that time period 
is within 7 years of service discharge.  See 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat Veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for multiple sclerosis.  
The Veteran has contended in his August 2007 RO hearing testimony 
that his multiple sclerosis existed prior to service and was 
aggravated by physical training and other activities he engaged 
in immediately following his entry on to active service.  Despite 
the Veteran's assertions to the contrary, there is no indication 
that a pre-service history of multiple sclerosis was noted at his 
entry on to active service.  A review of the Veteran's February 
1977 enlistment physical examination shows that he was normal 
clinically.  The Veteran reported a pre-service medical history 
of ear, nose, or throat trouble, cramps in his legs, frequent 
indigestion, stomach, liver, or intestinal trouble, gall bladder 
trouble or gallstones, and a history of bed wetting since age 12.  
He denied all other relevant medical history.  The in-service 
examiner attributed the Veteran's reported pre-service medical 
history to occasional leg cramps, indigestion following meals, 
and mild bedwetting.  The Veteran also denied gall bladder 
trouble or gallstones.  None of the Veteran's reported pre-
service medical history was found disqualifying for active 
service.  The Veteran's alleged pre-service history of multiple 
sclerosis was not noted at his enlistment physical examination or 
on other service treatment records prepared at the time of his 
entry on to active service.  Because the Veteran's alleged pre-
service multiple sclerosis was not noted at service entrance, the 
Board finds that the Veteran was accepted in to active service in 
sound condition and the presumption of sound condition at service 
entrance applies.  See Crowe v. Brown, 7 Vet. App. 238 (1994); 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's service treatment records do not show that he was 
treated for multiple sclerosis at any time during his 5 months of 
active service.  In July 1977, he reported a medical history of 
frequent or severe headaches, dizziness or fainting spells, ear 
trouble, recent gain or loss of weight, arthritis, rheumatism, or 
bursitis, frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble, and periods of 
unconsciousness.  No discussion of this reported in-service 
history was provided by an in-service examiner in July 1977.  The 
Veteran has testified that he was not treated for any of the 
alleged symptoms of multiple sclerosis which, in his view, he 
experienced during active service.  He also has testified that he 
chose not to undergo a separation physical examination before he 
was discharged from active service.  He also signed a "Statement 
of Medical Condition" in September 1977 just before his 
discharge from active service in which he indicated that there 
had been no change in his medical condition since his last 
separation examination.  Thus, aggravation of the Veteran's 
alleged pre-service multiple sclerosis may not be conceded and 
the presumption of in-service aggravation of pre-existing 
multiple sclerosis is rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  The Veteran also has not identified or submitted any 
evidence showing that his alleged pre-service multiple sclerosis 
was aggravated by active service.  Thus, the Board finds that 
service connection for multiple sclerosis is not warranted on the 
basis of in-service aggravation.

The Veteran also is not entitled to service connection for 
multiple sclerosis on a presumptive service connection basis.  
The competent medical and lay evidence, including the Veteran's 
own RO hearing testimony, shows that, following his service 
separation in September 1977, he first was diagnosed as having 
multiple sclerosis in 1999 or in 2002 (as seen in letters from 2 
different VA examiners dated in February 2007 and in June 2010).  
In his February 2007 letter, a VA neurologist stated that the 
Veteran had told him that he had been diagnosed as having 
multiple sclerosis approximately 8 years earlier (or in 1999) 
after he had experienced 2 clinical attacks which had been 
misdiagnosed originally.  A different VA staff neurologist stated 
in her June 2010 letter than the Veteran had reported being 
diagnosed as having multiple sclerosis either in 1998 or 2002 
when he experienced a loss of vision and generalized collapse.  
The Board observes in this regard that a bare transcription of 
lay history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Veteran testified at his August 2007 
RO hearing that he most likely was diagnosed as having multiple 
sclerosis first in 2002.  In any event, the initial diagnosis of 
multiple sclerosis (whether rendered first in 1999 or in 2002) 
was rendered far beyond the 7-year time frame required to 
establish service connection for multiple sclerosis on a 
presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  In this case, to establish service 
connection for multiple sclerosis on a presumptive basis, the 
Veteran had to be diagnosed as having this disease by September 
1984.  The Veteran does not contend, and the competent medical 
evidence does not show, that he was diagnosed as having multiple 
sclerosis by that time.  Although the Veteran has contended that 
his multiple sclerosis was misdiagnosed for many years prior to 
the initial diagnosis, he has not presented any competent medical 
evidence to support this assertion.  He also has not contended 
that his multiple sclerosis was misdiagnosed within 7 years after 
his service separation required to establish service connection 
for this disease on a presumptive basis.  Id.  Thus, the Board 
finds that service connection for multiple sclerosis on a 
presumptive service connection basis also is not warranted.

The Veteran finally is not entitled to service connection for 
multiple sclerosis on a direct service connection basis.  As 
noted, the Veteran's service treatment records are silent for any 
complaints of or treatment for multiple sclerosis at any time 
during his 5 months of active service.  The post-service medical 
evidence shows that, following the Veteran's initial diagnosis of 
multiple sclerosis in 1999 or 2002 several decades after service 
separation, he has been treated for multiple sclerosis.  The 
Board notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  None of the 
Veteran's post-service VA and private treating physicians have 
related his current multiple sclerosis to active service, 
however.  Following an magnetic resonance imaging (MRI) scan of 
the Veteran's brain in July 1997, Michael Bruce, M.D., stated 
that there were multiple areas of abnormal signal intensity 
involving the white matter tracts.  Dr. Bruce stated that 
abnormality like this could be seen in a variety of processes, 
including vasculitis, demyelinating disease such as multiple 
sclerosis or progressive multi-focal leukoencephalopathy (PML), 
or deposition disease such as mucopolysacchariodsis.  Dr. Bruce 
also stated that chronic ischemic changes could cause this 
appearance but it would be rare in a patient of 40 years of age.  
Dr. Bruce finally stated that septic emboli or other inflammatory 
process also would be considerations although no abnormal 
enhancement was identified.  

In an August 2005 note, Debra L. Burris, M.D., stated that the 
Veteran was on Avonex to treated his multiple sclerosis.  Other 
private outpatient treatment records obtained by VA show that the 
Veteran continues to treat his multiple sclerosis with Avonex 
injections.  In an October 2006 letter, Dr. Burris stated that 
the Veteran had been her patient since July 2002 and had a 
diagnosis of multiple sclerosis.  

As noted, in February 2007, a VA neurologist stated that the 
Veteran was his patient and had relapsing-remitting multiple 
sclerosis.  This VA neurologist also stated that the Veteran had 
informed him that he had experienced similar attacks of multiple 
sclerosis during active service, specifically blurred vision on 
one side.  This VA examiner noted that documentation by a health 
professional which would verify the Veteran's claimed in-service 
episodes of multiple sclerosis was not available to him.

VA MRI scan of the Veteran's brain in May 2009 indicated that he 
had multiple sclerosis and was being monitored for disease 
activity and response to pharmacotherapy.  The radiologist's 
impression was multiple non-enhancing white matter lesions 
involving bilateral peri-ventricular/pericallosal regions with 
some of these lesions being more discrete than before.  No new 
lesions were noted.  The radiologist concluded that the features 
of the Veteran's MRI scan were consistent with a clinical 
diagnosis of multiple sclerosis.

As also noted, in June 2010, a different VA staff neurologist 
stated that the Veteran had requested her opinion regarding the 
significance of symptoms which he experienced during active 
service.  The Veteran specifically had asked this VA examiner if 
his alleged in-service symptoms had been early symptoms of 
multiple sclerosis.  The Veteran had reported that, during active 
service, he could not perform as well as his peers.  He had 
experienced generalized weakness and any exertion caused him to 
sweat profusely.  He also had experienced blurred vision when he 
was fatigued or very warm.  He denied experiencing any other 
neurologic symptoms and did not seek medical attention for the 
symptoms that he experienced.  This VA examiner stated that 
symptoms of multiple sclerosis varied and could include fatigue, 
generalized weakness, and blurred vision.  The Veteran's symptoms 
were non-specific, however, and might be attributed to other, 
even non-pathological, etiologies.  She also stated that focal 
neurological symptoms (symptoms which could be attributed to 
localized injury to the nervous system) would be more suggestive 
of multiple sclerosis.  She concluded that, while it was possible 
that the Veteran's symptoms were early symptoms of multiple 
sclerosis, she did not think this could be said with certainty.  
The Board observes in this regard that current regulations 
provide that service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 3.102 
(2009); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, 
even if the VA examiner's June 2010 opinion is viewed in the 
light most favorable to the Veteran, this evidence does not 
establish service connection for multiple sclerosis.

The Board acknowledges that the Veteran has been treated for 
multiple sclerosis since his separation from active service.  The 
Board also acknowledges that the Veteran continues to treat his 
multiple sclerosis with Avonex injections.  The competent medical 
evidence (in this case, the Veteran's service treatment records 
and post-service VA and private treatment records) does not 
indicate, however, that the Veteran's current multiple sclerosis 
is related to active service or any incident of such service.  
The Veteran also has not identified or submitted any evidence 
demonstrating a medical nexus between his multiple sclerosis and 
active service.  Thus, the Board finds that service connection 
for multiple sclerosis on a direct service connection basis also 
is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (finding that "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (holding that lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. at  303 (finding that the 
"Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-
service and post-service medical history to VA, he was seeking 
compensation and not medical treatment.  The Board is aware of a 
Veteran's self interest in any claim for benefits.  The Board 
properly may consider the personal interest a claimant has in his 
or her own case but is not free to ignore his or her assertion as 
to any matter upon which he or she is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and 
Cartright, 2 Vet. App. at 25.

The Veteran has asserted that his symptoms of multiple sclerosis 
have been continuous since before he entered on to active 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience multiple 
sclerosis prior to service which was aggravated by active 
service.  Further, the Board concludes that his assertion of 
continued symptomatology of multiple sclerosis since active 
service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of multiple sclerosis since before active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that multiple sclerosis 
existed prior to service and was aggravated by active service, 
the non-specific symptoms which he reported in his 
contemporaneous medical history report completed at his 
enlistment physical examination in February 1977 were attributed 
to other non-disabling conditions and he was accepted in to 
service in sound condition.  He also reported other non-specific 
symptoms on a medical history report form completed in July 1977, 
2 months prior to his service separation, and elected not to 
undergo a separation physical examination.  The VA neurologist 
subsequently concluded in June 2010 that the symptoms of multiple 
sclerosis which the Veteran allegedly experienced during active 
service were non-specific and could be attributed to other 
etiologies.  His history of symptoms at the time of service 
entrance and at separation is of more probative value than the 
more recent assertions made many years after service separation.  
See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a 
Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to multiple sclerosis for approximately 20 
years following service separation in September 1977.  See 
Maxson, 230 F.3d at 1333, and Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where Veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  The Veteran's 
private MRI in July 1997 provided a number of differential 
diagnoses, including multiple sclerosis, for the abnormality seen 
in the white matter of his brain.  No confirmed diagnosis of 
multiple sclerosis was provided by the Veteran's post-service 
treating physicians until as early as 1999 or 2002, several 
decades after service separation.

The Veteran also has not reported his medical history 
consistently to the post-service treating physicians who have 
treated him for multiple sclerosis.  Although he now contends 
that his multiple sclerosis was misdiagnosed and he experienced 
symptoms of this disease prior to active service which were 
aggravated by service, he did not report any pre-service history 
of multiple sclerosis to any of his post-service VA and private 
treating physicians.  As noted elsewhere, he was accepted on to 
active service in sound condition and did not report a pre-
service history of multiple sclerosis at his enlistment physical 
examination in February 1977.  The Veteran testified in August 
2007 that he had attempted to seek treatment for his alleged 
symptoms of multiple sclerosis during active service but was 
discouraged from doing so.  He subsequently reported to a VA 
neurologist in June 2010 that he had not sought medical attention 
during active service for his alleged symptoms of multiple 
sclerosis.  It is not clear from a review of the record when the 
Veteran first was diagnosed as having multiple sclerosis; both 
the lay and medical evidence indicate that he was diagnosed first 
with multiple sclerosis either in 1999 or in 2002.  The Veteran 
has never explained why this inconsistency exists in his post-
service medical history concerning when he first was diagnosed as 
having multiple sclerosis.    

These inconsistencies in reporting his medical history to his 
post-service treating physicians suggest that the Veteran's lay 
statements regarding onset and continuity of symptomatology of 
multiple sclerosis are less than credible.  See Madden, 125 F.3d 
at 1481 (finding that Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
Veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  Such histories 
reported by the Veteran for treatment purposes are of more 
probative value than the more recent assertions and histories 
given for VA disability compensation purposes.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology for multiple sclerosis and finds his current 
recollections and statements made in connection with a claim for 
VA compensation benefits to be of lesser probative value than his 
previous more contemporaneous in-service history and findings at 
service entrance and during service, the absence of complaints or 
treatment for years after service, his previous statements made 
for treatment purposes, and his own previous histories of onset 
of symptoms given after service.  For all of these reasons, the 
Board finds that the weight of the lay and medical evidence is 
against a finding of continuity of symptoms of multiple sclerosis 
since service separation.

The Veteran also has not shown that he has the expertise required 
to diagnose multiple sclerosis.  Nor is he competent to offer an 
opinion regarding any causal relationship between multiple 
sclerosis and active service.  Again, there is no documentation 
of any findings with respect to multiple sclerosis in service.  
While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record showing no nexus between multiple sclerosis and active 
service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


